Title: To George Washington from Colonel Francis Johnston, 23 July 1780
From: Johnston, Francis
To: Washington, George


					
						Sir
						
							July 23d 1780.
						
					
					I beg leave to inform Your Excellency, that my officers have not yet return’d from the respective Counties, I therefore cannot write with certainty, the number of Recruits wh. Your Excelly may expect to be rais’d in this way—The inclosed Letter from Governor Reed to me will however, in a great degree convince you, that our Line cannot be compleated in the present mode.
					To recruit men for the War appeard to me to be an object of great magnitude, I have therefore used every mean in my power to set it on foot, I am happy in informing Your Excelly that at length I have succeeded—It is now going on, & as an encouragement, each Soldier is to receive exclusive of his Lands, three half Johans by way of Bounty. however, until Harvest is over, but few men can be expected even in this way.
					I shou’d conceive that this business might be carried on briskly, on condition that a number of good Non commissioned Officers & good Music were sent on to the State. In a Day or two I shall forward to Your Excelly about 50 more Volunteers. I have the honor to be Your Excellys Most Obt Servt
					
						F: Johnston
					
				